DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the arguments are filed on March 09, 2021.  Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "dense layer" in claims 1, 4, 11, 14, 17 and 20   is a relative term which renders the claim indefinite.  The term "dense layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one Correction is required.
The remaining claims 2-3, 5-10, 12-16 and 18-19 are dependent claims and inherit the deficiency of the claims they depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeeshan Hayder (“Deep Structured Models for Large Scale Object Co-detection and Segmentation,” hereinafter referred to as Hayder), in view of Wangperawong et al. (“Churn analysis using deep convolutional neural networks and autoencoders,” hereinafter referred to as Wangperawong).
As to claim 1, Hayder teaches a method for creating a unified model for predicting customer value using artificial intelligence, comprising: 
creating, at a computer system, a series of two or more sequentially connected neural network modules, each of the neural network modules including a dense layer of neurons connected to all of the neurons for an immediately preceding neural network module (see pages 998-102, Figure 5.1:..Our model consists of one deep CNN module per object candidate, linked by a fully-connected CRF), 
creating, at the computer system, a plurality of variable sub-task neural network modules that are operated in parallel, wherein each of the variable sub-task neural network modules comprises two or more sequentially connected dense layers and receives an output of a last of the series of two or more sequentially connected neural network modules (see page 35… 2.4.1. AlexNet is a simple and very small convolutional neural network, compared to latest architectures, and it only has 5 convolutional layers with max-pooling and dropout layers, and 3 fully-connected layers, wherein using the broadest reasonable interpretation, Examiner interprets the 3 fully-connected layers as sequentially connected dense layers; pages 42-43,… a fully-convolutional sub-network, called Region Proposal Network (RPN)…; Fig. 2.11:…The idea of MNC is to decompose the task of instance-level semantic segmentation into multiple related sub-tasks, which can be solved using shared features...; 
a “Dense layer” is the regular deeply connected neural network layer);
creating, at the computer system, a final task neural network module that calculates a predicted customer value,, wherein the final task neural network module is connected to the output of the last of the series of two or more sequentially connected neural network modules and is also connected to an intermediate output from one of the two or more sequentially connected dense layers in each of the plurality of variable sub- task neural network modules (see pages 42-43…Fig. 2.10; pages 998-102, Figure 5.1:..Our model consists of one deep CNN module per object candidate, linked by a fully-connected CRF; wherein using the broadest reasonable interpretation, Examiner interprets Instance N[Wingdings font/0xE8]Deep neural Network as the final task neural network module).
But Hayder fails to explicitly teach:
wherein each of the variable sub-task neural network modules is configured to calculate a separate one of a plurality of component variables for predicted customer value, and
a final task neural network module for calculating predicted customer value; and
wherein the unified model is configured to predict, using particular input data pertaining to a particular customer, each of the plurality of component variables for predicted customer value and also separately predict the total customer value for that customer.
However, Wangperawong, in combination with Hayder, teaches: 
wherein each of the variable sub-task neural network modules is configured to calculate a separate one of a plurality of component variables for predicted customer value, and
a final task neural network module for calculating predicted customer value (see Abstract… 12 temporal features for each customer; pages 1-3…Figs. 2 & 3; from right to left. The first item is the churn assessment window, which we have chosen to be 30 days. If the customer registers any activity within these 30 days, we label them with 0 for active/not-churned. In Fig. 2, a green circle demarks this label for the first, top-most customer LTL. If the customer has no activity in this time frame, then we label them as 1 for churned.  These are the second and third LTLs in Fig. 2); and
wherein the unified model is configured to predict, using particular input data pertaining to a particular customer, each of the plurality of component variables for predicted customer value and also separately predict the total customer value for that customer (see Abstract, Customer temporal behavioral data was represented as images in order to perform churn prediction by leveraging deep learning architectures prominent in image classification…;  page 2 of 6,  Figures 2 & 3… a 30- day predictor window for our analyses here, but it is conceivable to vary this time frame to yield improved results.
Note that the exact dates of the predictor window depend on each customer’s usage behavior because we want to use the same protocol to prepare new, unlabeled data for the actual prediction; wherein, using the broadest reasonable interpretation, Examiner interprets the 30-day predictor window to teach the component variables for predicted customer value and also separately predict total customer value for that customer).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Hayder to add a predicted customer value
using deep learning to Hayder’s system as taught by Wangperawong above.  The modification would have been obvious because one of ordinary skill would be motivated to perform churn prediction by leveraging deep learning architectures prominent in image classification and take pro-active measures to prevent it, as suggested by Wangperawong (page 1).

As to claim 2, which incorporates the rejection of claim 1, Hayder teaches wherein the unified model further comprises an input layer connected to one or more of the two or more sequentially connected neural network modules (see pages 99-100, Fig. 5.1; CNN modules).  

As to claim 3, which incorporates the rejection of claim 1, Hayder teaches wherein the two or more sequentially connected neural network modules each includes a normalization component and a dropout component (see page 31-32, 2.3.2.3 Utility Layers…dropout layer... batch normalization layer).  

Claim 11 recites substantially the same functionalities recited in claim 1, and is directed to non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system that performs the method of claim 1. Wangperawong teaches a Dell PowerEdge R630 with Ubuntu 14.04 LTS operating system installed (page 5).  The Dell PowerEdge R630 has stored instructions. Therefore, claim 11 is rejected for the same reasons as applied to claim 1 above.

Claim 12 recites substantially the same functionalities recited in claim 2, and is directed to non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system that performs the method of claim 2. Wangperawong teaches a Dell PowerEdge R630 with Ubuntu 14.04 LTS operating system installed (page 5).  The Dell PowerEdge R630 has stored instructions. Therefore, claim 12 is rejected for the same reasons as applied to claim 2 above. 

Claim 13 recites substantially the same functionalities recited in claim 3, and is directed to non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system that performs the method of claim 3.  Wangperawong teaches a Dell PowerEdge R630 with Ubuntu 14.04 LTS operating system installed (page 5).  The Dell PowerEdge R630 has stored instructions. Therefore, claim 13 is rejected for the same reasons as applied to claim 3 above. 

Claim 14 recites substantially the same functionalities recited in claim 11, and is directed to non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system that performs the method of claim 4.  Wangperawong teaches a Dell PowerEdge R630 with Ubuntu 14.04 LTS operating system installed (page 5).  The Dell PowerEdge R630 has stored instructions.  Therefore, claim 14 is rejected for the same reasons as applied to claim 11 above.

Claim 17 recites substantially the same functionalities recited in claim 1, and is directed to a computer system that performs the method of claim 1. Wangperawong teaches a Dell PowerEdge R630 with Ubuntu 14.04 LTS operating system installed (page 5).  The Dell PowerEdge R630 has a processor and a computer readable media or computer readable storage device.  Therefore, claim 16 is rejected for the same reasons as applied to claim 1 above. 

Claim 18 recites substantially the same functionalities recited in claim 2, and is directed to a computer system that performs the method of claim 2. Wangperawong teaches a Dell PowerEdge R630 with Ubuntu 14.04 LTS operating system installed (page 5).  The Dell PowerEdge R630 has a processor and a computer readable media or computer readable storage device.  Therefore, claim 18 is rejected for the same reasons as applied to claim 2 above. 

Claim 19 recites substantially the same functionalities recited in claim 3, and is directed to a computer system that performs the method of claim 3. Wangperawong teaches a Dell PowerEdge R630 with Ubuntu 14.04 LTS operating system installed (page 5).  The Dell PowerEdge R630 has a processor and a computer readable media or computer readable storage device.  Therefore, claim 19 is rejected for the same reasons as applied to claim 3 above. 

Claim 20 recites substantially the same functionalities recited in claim 4, and is directed to a computer system that performs the method of claim 4. Wangperawong teaches a Dell PowerEdge R630 with Ubuntu 14.04 LTS operating system installed (page 5).  The Dell PowerEdge R630 has a processor and a computer readable media or computer readable storage device. Therefore, claim 20 is rejected for the same reasons as applied to claim 4 above. 
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Zeeshan Hayder (“Deep Structured Models for Large Scale Object Co-detection and Segmentation,” hereinafter referred to as Hayder), in view of Wangperawong et al. (“Churn analysis using deep convolutional neural networks and autoencoders,” hereinafter referred to as Wangperawong), and further in view of Silberman et al. (US 20190019213 A1, hereinafter referred to as Silberman), and Huang et al. (“Densely Connected Convolutional Networks,” hereinafter referred to as Huang). 

As to claim 4, which incorporates the rejection of claim 1, Hayder teaches neural network modules but fails explicitly teach wherein each of the plurality of variable sub-task neural network modules comprises:  
29a first dense layer connected to the output of the last of the series of two or more neural network modules; 
a second dense layer connected to the output of the first dense layer; and 
a final sub-task output layer connected to the output of the second dense layer.  
However, Huang, in combination with Hayder and Wangperawong teaches:
29a first dense layer connected to the output of the last of the series of two or more neural network modules (see pages 2261- 2262; Fig.1: A 5-layer dense block;  and Figure 2: A deep DenseNet with three dense blocks);
a second dense layer connected to the output of the first dense layers (see pages 2261- 2262; Fig.1: A 5-layer dense block;  and Figure 2: A deep DenseNet with three dense blocks); and 
a final sub-task output layer connected to the output of the second dense layer s (see pages 2261- 2262; Fig.1: A 5-layer dense block;  and Figure 2: A deep DenseNet with three dense blocks).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Hayder and Wangperawong to add a Dense Convolutional Network (DenseNet), which connects each layer to every other layer in a feed-forward fashion to the combination system of Hayder and Wangperawong’s system as taught by Huang above.  The modification would have been obvious because one of ordinary skill would be motivated to alleviate the vanishing-gradient problem, strengthen feature propagation, encourage feature reuse, and substantially reduce the number of parameters, as suggested by Huang (Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zeeshan Hayder (“Deep Structured Models for Large Scale Object Co-detection and Segmentation,” hereinafter referred to as Hayder), in view of Wangperawong et al. (“Churn analysis using deep convolutional neural networks and autoencoders,” hereinafter referred to as Wangperawong), and further in view of Silberman et al. (US 20190019213 A1, hereinafter referred to as Silberman).

As to claim 5, which incorporates the rejection of claim 1, Silberman, in combination with Hayder and Wangperawong, teaches:
training the unified model using historical customer data for a plurality of customers (see Fig. 1, element 1404; paragraph [0130]…historical customer-related data (e.g., multiple event timelines or strings of symbols representing the multiple event timelines), may be used to train the model).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Hayder and Wangperawong to add historical customer-related data to the combination system of Hayder and Wangperawong’s system as taught by Silberman above.  The modification would have been obvious because one of ordinary skill would be motivated to provide new customer outcomes, improve the accuracy of vendor values as a proxy for expected revenue, and to create new machine learning models or re-train existing machine learning models) to improve campaign selection criteria, as suggested by Silberman ([0042]-[0043]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeeshan Hayder (“Deep Structured Models for Large Scale Object Co-detection and Segmentation,” hereinafter referred to as Hayder), in view of Wangperawong et al. (“Churn analysis using deep convolutional neural networks and autoencoders,” hereinafter referred to as Wangperawong), and further in view of Silberman et al. (US 20190019213 A1, hereinafter referred to as Silberman), and Griffin et al. (US 2011/0131122 A1, hereinafter referred to as Griffin).

As to claim 6, which includes the rejection of claim 5, Griffin, in combination with Hayder, Wangperawong, and Silberman, teaches wherein the history customer data includes records of transactions conducted by the plurality of customers using an electronic payment transactions service, and wherein the transactions include credit card transactions, debit card transactions, automated clearing house (ACH) transactions, and account balance transactions (see paragraphs [0050]…collected data includes transactional level data, such as checking transactions, ATM transactions, and credit/debit card transactions that allow for determination of a customer's transactional behaviors. Additionally, the financial institution data includes account data such as balances and the like, and customer data, such a personal data, demographics data and the like; [0067]…savings/checking account transactions; Automated Clearing House (ACH) transactions; debit card transactions; credit card transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Hayder, Wangperawong and Silberman to add historical customer-related data to the combination system of Hayder, Wangperawong and Silberman’s system as taught by Griffin above.  The modification would have been obvious because one of ordinary skill would be motivated to obtain a single source of high quality data, thereby reducing costs associated with providing analytics, as suggested by Griffin ([0134]).

 Claim 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Zeeshan Hayder (“Deep Structured Models for Large Scale Object Co-detection and Segmentation,” hereinafter referred to as Hayder), in view of Wangperawong et al. (“Churn analysis using deep convolutional neural networks and autoencoders,” hereinafter referred to as Wangperawong), and further in view of Goyal et al. (US 2014/0278798 A1, hereinafter referred to as Goyal), and Cobbs (US 2015/0347990 A1, hereinafter referred to as Cobbs).
As to claim 7, which includes the rejection of claim 1, Goyal, in combination with Hayder and Wangperawong, teaches wherein the plurality of component variables for predicted customer value consist of: 
a loss for a given customer (see paragraph [0034]…forecasts revenue, cost and loss drivers for each customer segment…); 
a cost for the given customer  (see paragraph [0034]…forecasts revenue, cost and loss drivers for each customer segment…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Hayder and Wangperawong to add loss and cost for a given customer to the combination system of Hayder and Wangperawong’s system as taught by Goyal above.  The modification would have been obvious because one of ordinary skill would be motivated to allocate resources for profitable customers and using customer-specific communication channels may greatly benefit from an accurate assessment of the customers' value, as suggested by Goyal ([0016]).
But Hayder, Wangperawong and Goyal fail to explicitly teach:
a revenue derived from the given customer sending money; and 
a revenue derived from the given customer receiving money.
However, Cobbs teaches:
a revenue derived from the given customer sending money (see paragraph [0040]-[0041]… cost of transfer); and 
a revenue derived from the given customer receiving money (see paragraph [0020]…
customer c after n years, Income(t) represents the predicted revenue generated by customer c from product p in year t…; [0079]…recipient banks may generate funds transfer tokens on behalf of the recipient). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Hayder, Wangperawong and Goyal to add loss and cost for a given customer to the combination system of Hayder, Wangperawong and Goyal’s system as taught by Cobbs above.  The modification would have been obvious because one of ordinary skill would be motivated to enable financial institutions to continue to own a customer relationship and to control and manage transfers to provide useful features and to minimize risk, as suggested by Cobbs ([0081]).

Claim 15 recites substantially the same functionalities recited in claim 7, and is directed to non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system that performs the method of claim 7.  Goyal teaches stored instructions ([0006]-[0007]). Therefore, claim 15 is rejected for the same reasons as applied to claim 7 above. 
 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayder (“Deep Structured Models for Large Scale Object Co-detection and Segmentation,” hereinafter referred to as Hayder), in view of Wangperawong et al. (“Churn analysis using deep convolutional neural networks and autoencoders,” hereinafter referred to as Wangperawong), and further in view of Hale (US 20170255948 A1, hereinafter referred to as Hale).

As to claim 8, which includes the rejection of claim 1, Hale, in combination with Hayder and Wangperawong, teaches predicting, by the computer system, total customer values for each of a plurality of different users of an electronic transaction payment service over a particular period of time; and generating reporting data regarding the total customer values (see paragraph [0032]…sorting the customer database 80 by total customer value.  This is a measure of the total amount of dollars the customer has spent).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Hayder and Wangperawong to add total customer values to Hayder and Wangperawong’s system as taught by Hale above.  The modification would have been obvious because one of ordinary skill would be motivated to analyze data on customers to determine trends and other potential avenues at increasing sales or recruiting new customers, as suggested by Hale ([0015]).

Claim 16 recites substantially the same functionalities recited in claim 8, and is directed to non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system that performs the method of claim 8.  Hale teaches stored instructions ([0004]-[0005]). Therefore, claim 16 is rejected for the same reasons as applied to claim 8 above. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zeeshan Hayder (“Deep Structured Models for Large Scale Object Co-detection and Segmentation,” hereinafter referred to as Hayder), in view of Wangperawong et al. (“Churn analysis using deep convolutional neural networks and autoencoders,” hereinafter referred to as Wangperawong), and further in view of Saavedra-Lim (US 8036978 B1, hereinafter referred to as Saavedra-Lim).

As to claim 9, which includes the rejection of claim 1, Saavedra-Lim, in combination with Hayder and Wangperawong, teaches wherein the plurality of component variables for predicted customer value comprises loss for a given customer, including predicted losses from fraud (see col. 4, lines 24-32… forecast losses…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Hayder and Wangperawong to add predicted losses from fraud to the combination system of Hayder and Wangperawong’s system as taught by Saavedra-Lim above.  The modification would have been obvious because one of ordinary skill would be motivated to allow fraud to be identified, measured, and proactively 30 managed at the task level, as suggested by Saavedra-Lim (col. 2, lines 27-32).

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeeshan Hayder (“Deep Structured Models for Large Scale Object Co-detection and Segmentation,” hereinafter referred to as Hayder), in view of Wangperawong et al. (“Churn analysis using deep convolutional neural networks and autoencoders,” hereinafter referred to as Wangperawong), and further in view of Cobbs (US 2015/0347990 A1, hereinafter referred to as Cobbs).

As to claim 10, which includes the rejection of claim 1, Cobbs, in combination with Hayder and Wangperawong, teaches wherein the plurality of component variables for predicted customer value comprises cost for a given customer, including predicted costs charged to an electronic payment transaction service provider by financial institutions from which money is received and/or to which money is sent (see paragraphs [0043]-[0044]… cover the predicted costs).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Hayder and Wangperawong  to add total customer values to the combination system of Hayder and Wangperawong’s system as taught by Cobbs above.  The modification would have been obvious because one of ordinary skill would be motivated to enable financial institutions to continue to own a customer relationship and to control and manage transfers to provide useful features and to minimize risk, as suggested by Cobbs ([0081]).

Response to Applicant’s arguments
The Applicant’s arguments filed on 03/09/2021 have been fully considered but are partially moot in view of new ground(s) of rejection. 
REMARKS
Argument 1
Hayder does not teach or suggest the claimed "a series of two or more sequentially connected neural network modules," much less the "plurality of variable subtask neural network modules that are operated in parallel, wherein each of the variable subtask neural network modules comprises two or more sequentially connected dense layers
... “as recited in amended claim 1.

Examiner’s response:
Examiner respectfully disagrees.  Hayder does teach AlexNet which is a simple and very small convolutional neural network, compared to latest architectures, and it only has 5 convolutional layers with max-pooling and dropout layers, and 3 fully-connected layers, wherein using the broadest reasonable interpretation; wherein Examiner interprets the 3 fully-connected layers as sequentially connected dense layers.
Therefore, Hayder does teach the limitation as amended.

Argument 1
As neither Hayder nor Wangperawong teaches or suggests at least the cited amended claim elements, the alleged combination of the two references would not result in amended claim 1 as a whole. Therefore, claim 1 (and claims 11 and 17, which recite similar features) are patentable over Hayder and Wangperawong. Dependent claims 1-10, 12-16 and 18-20 are therefore patentable for similar reasons.

Examiner’s response:
Examiner respectfully disagrees. The combination of Hayder and  Wangperawong teach the cited amended claim 1 elements as a whole.  Therefore, claim 1 (and claims 11 and 17, which recite similar features) are not patentable over Hayder and Wangperawong. Dependent claims 1-10, 12-16 and 18-20 are therefore not patentable for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122